Citation Nr: 0210244	
Decision Date: 08/22/02    Archive Date: 08/29/02

DOCKET NO.  98-14 070A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1. Entitlement to an effective date prior to February 1, 1991 
for a 30 percent evaluation for Cowden's disease, multiple 
hamartoma syndrome, eosinophilic granuloma, of the body.

2.  Entitlement to an effective date prior to June 13, 1993 
for the award of service connection for posttraumatic stress 
disorder (PTSD).


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

C. L. Mason, Counsel


INTRODUCTION

The veteran served on active duty from January to May 1965, 
from June 1966 to June 1969, and from November 1970 to June 
1975.

This matter comes the Board of Veterans' Appeals (Board) on 
appeal from a May 1997 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in New Orleans, 
Louisiana.  This rating decision implemented the February 
1997 Board decision awarding separate 10 percent and 30 
percent evaluations for Cowden's disease, multiple hamartoma 
syndrome, eosinophilic granuloma of the face and the body and 
assigned an effective date of February 1, 1991, following an 
award of temporary convalescence under Paragraph 30 from 
November 18, 1990 to January 31, 1990.  

The veteran also appealed the September 1996 rating decision 
that granted service connection for PTSD effective from June 
13, 1994.  The veteran appeared before a hearing officer at a 
hearing at the RO in February 2000.  In a February 2000 
decision, the hearing officer granted an effective date of 
June 13, 1993 for the award of service connection for PTSD. 

The veteran requested and was scheduled to appear at a Travel 
Board hearing in September 2001; however, the veteran did not 
appear.

The Board notes that, in November 1994, the veteran claimed 
clear and unmistakable error in an August 1985 rating 
decision "and the subsequent BVA decision denying service-
connection for PTSD."  There was then no provision in 
statute or regulation for filing a motion for a finding of 
clear and unmistakable error in a Board decision.  Now, there 
is.  The veteran is referred to 38 U.S.C.A. § 7111, added by 
Pub. Law No. 105-111 (November 21, 1997), and implementing 
regulations beginning at 38 C.F.R. § 20.1400 for information 
concerning revision of Board decisions on the grounds of 
clear and unmistakable error.


FINDINGS OF FACT

1.  In May 1987, the Board denied entitlement to an effective 
date prior to April 16, 1985 for a 30 percent evaluation for 
Cowden's disease, multiple hamartoma syndrome, and 
eosinophilic granuloma.

2.  In a February 1989 rating decision, the RO denied an 
increased evaluation for the veteran's Cowden's disease, 
multiple hamartoma syndrome, eosinophilic granuloma.  The 
veteran was advised of this decision in February 1989 and did 
not file a notice of disagreement.

3.  At his May 4, 1990 RO hearing, the veteran raised the 
issue of increased evaluation for Cowden's disease.

4.  A rating decision in August 1990 confirmed and continued 
the disability evaluation; the record does not show that the 
veteran was notified of this action.

5.  In May 1997, the RO, implementing a February 1997 Board 
decision, assigned a 30 percent evaluation for Cowden's 
Disease, multiple Hamartoma Syndrome, eosinophilic granuloma 
of the body effective from February 1, 1991, which was the 
date of termination of a temporary total rating under 
Paragraph 30 (from November 18, 1990 to January 31, 1991).

6.  In August 1984, the Board denied the veteran's claim for 
service connection for a psychiatric disorder.

7.  The veteran filed a claim for service connection for PTSD 
in April 1985, which was denied by the RO in an August 1985 
rating decision.

8.  In a May 1987 decision, the Board determined that new and 
material evidence had not been submitted to reopen the 
veteran's claim for service connection for a psychiatric 
disorder.

9. In a VA Form 9, received on January 28, 1994, the veteran 
requested service connection for PTSD.


CONCLUSIONS OF LAW

1.  Cowden's disease, multiple hamartoma syndrome, 
eosinophilic granuloma, of the body, evaluated as 30 percent 
disabling is effective from, but not before, May 4, 1990.  38 
U.S.C.A. §§ 5103, 5103A, 5107, 5110 (West 2002); 38 C.F.R. §§ 
3.155, 3.400 (2001). 

2.  The criteria for an effective date earlier than June 13, 
1993, for service connection for PTSD have not been met.  38 
U.S.C.A. §§ 5103, 5103A, 5107, 5110 (West 2002); 38 C.F.R. §§ 
3.157, 3.400 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Earlier effective date for increased evaluation

The veteran seeks an earlier effective date for the 30 
percent disability award for his service-connected Cowden's 
disease, multiple hamartoma, eosinophilic granuloma of the 
body.  He contends that the proper earlier effective date 
should be November 1985 because the symptoms at that time 
were identical to those he has now.

The controlling regulation in this case states that the 
effective date of an evaluation and award of compensation 
based on a claim or reopened claim for increase will be the 
date of receipt of the claim or the date entitlement arose, 
whichever is the later.  38 C.F.R. § 3.400(o), (q) (r).  
However, since this case involves a claim for an increased 
evaluation, the effective date may be the earliest date as of 
which it is factually ascertainable that an increase in 
disability had occurred if the claim is received within one 
year from such date, otherwise, the date of receipt of the 
claim.  See 38 U.S.C.A. § 5110(b)(2); 38 C.F.R. § 
3.400(o)(2).

The evidence of record reveals that the Board, in a May 1987 
decision, denied entitlement to an effective date prior to 
April 16, 1985 for the combined 30 percent evaluation for 
Cowden's disease, multiple hamartoma, eosinophilic granuloma 
and postoperative left ulnar and radial nerve injury.  In 
this decision, the Board notes that the veteran did not 
disagree with the Board's August 1984 decision which granted 
service connection for Cowden's disease.  In a September 1984 
rating decision, the RO granted a 10 percent evaluation for 
Cowden's disease based on a VA examination showing that the 
veteran had numerous lesions on his face, extremities, hands, 
and back, effective June 30, 1980, the date of the veteran's 
claim.  Subsequently, the RO, in a December 1985 rating 
decision, granted service connection and assigned a 20 
percent evaluation for postoperative left ulnar and radial 
nerve injury effective April 16, 1985, which resulted in the 
combined 30 percent evaluation for Cowden's disease.    

In February 1989, the RO denied the veteran's December 1988 
claim for increased evaluation of his 10 percent evaluation 
for Cowden's disease.  The veteran did not submit a Notice of 
Disagreement on this issue within one year of the date of the 
February 1989 notification letter.  38 U.S.C.A. § 7105(b)(1) 
(West 2002); 38 C.F.R. § 20.302(a) (2001).  Thus, that 
decision is final.  38 U.S.C.A. § 7105(c) (West 2002); 38 
C.F.R. § 20.302(a) (2001).

At a RO hearing on May 4, 1990, the veteran raised the issue 
of entitlement to an increased evaluation in excess of 10 
percent for his service-connected Cowden's disease, stating 
that the disability had worsened.  The hearing officer 
advised that as there had been no decision on this issue, it 
would be referred to the rating board.  

At a June 1990 VA examination, it was noted that the veteran 
had Cowden's disease of the forearms and hands.  There were 
multiple subcutaneous hamartomas and a subcutaneous nodule at 
the back of the neck at the occipital region.  Although the 
RO denied an increased evaluation in an August 1990 rating 
decision, the record does not show that the veteran was 
notified of this denial.  Thus, the claim for increase raised 
at the May 4, 1990 hearing remained open.

In December 1990, the veteran submitted a claim for temporary 
total rating for his Cowden's disease based on 
hospitalization and surgery on his left hand in November 
1990.  VA hospital and clinical records from November 1990 to 
January 1991 show findings of multiple verrucous lesions on 
various areas of the body to include the hand, left arm, and 
feet.  In a November 1992 rating decision, the RO assigned a 
temporary 100 percent rating under 38 C.F.R. § 4.30 for the 
veteran's Cowden's disease effective from November 18, 1990 
until February 1, 1991, when the 10 percent rating under 
Diagnostic Code 7819 was resumed.  The veteran was notified 
of this action in November 1992.

In December 1992, the veteran filed a statement with the RO.  
In April 1993, the RO requested clarification of that 
statement from him and asked, among other things, whether he 
was "disagreeing with the November 1992 decision which 
denyed (sic) an increase in service connection (sic) Cowder's 
(sic) Disease."  In his response, received by the RO in 
April 1993, the veteran specifically stated, "Yes, I do 
disagree with Nov 92 Decision that denied request increase in 
S.C. for Cowden's Disease."   

This appeal led, ultimately, to the Board's decision of 
February 1997, which granted a 30 percent evaluation for 
Cowden's disease of the body and a separate 10 percent 
evaluation for Cowden's disease of the face.  Implementing 
the Board's February 1997 decision by a May 1997 rating 
decision, the RO assigned a 30 percent evaluation for 
Cowden's disease of the body and a separate 10 percent 
evaluation for Cowden's disease of the face from February 1, 
1991, following the conclusion of the temporary total rating 
under Paragraph 30 from November 18, 1990 to January 31, 
1991.  In the May 1997 rating decision, the RO stated that 
the claim for increase was December 13, 1990. 

The date of receipt of a claim is the date on which a claim, 
information, or evidence is received by VA.  38 C.F.R. § 
3.1(r) (2001). "Claim" is defined broadly to include a formal 
or informal communication in writing requesting a 
determination of entitlement or evidencing a belief in 
entitlement to a benefit.  See 38 C.F.R. § 3.1(p); Brannon v. 
West, 12 Vet. App. 32, 34-5 (1998); Servello v. Derwinski, 
3 Vet. App. 196, 199 (1992).  Any communication indicating an 
intent to apply for a benefit under the laws administered by 
the VA may be considered an informal claim provided it 
identifies, but not necessarily with specificity, the benefit 
sought. See 38 C.F.R. § 3.155(a) (2001).  Here, following the 
February 1989 final decision denying increased rating for 
Cowden's disease, the veteran raised the issue of entitlement 
to an increased evaluation for Cowden's disease at his May 4, 
1990 hearing.  The veteran's statement was transcribed as 
part of a written hearing transcript dated May 4, 1990 and 
shows an intent to apply for benefits.  Accordingly, the 
Board finds that date of the veteran's claim for increased 
evaluation for Cowden's disease was May 4, 1990.  38 C.F.R. 
§ 3.155.  

Private medical records dated from February 1989 to September 
1989 show treatment for sinus problems.  Private medical 
records from October 1989 to December 1989, received in July 
1990, show treatment for lesions of the face.  The evidence 
does not establish, however, that an increase in disability 
due to Cowden's disease was factually ascertainable within 
the one-year period prior to receipt of the claim for 
increase in May 1990.  Thus, the Board concludes that, based 
on the evidence of record, the appropriate effective date for 
the 30 percent evaluation for Cowden's disease of the body 
was May 4, 1990, and no earlier. 

II.  Earlier effective date for service connection

The veteran contends that his award of service connection for 
PTSD should be effective February 4, 1993, the date he was 
initially diagnosed with PTSD by VA.

The regulations provide that, except as otherwise provided, 
the effective date of an evaluation and award of pension, 
compensation or dependency and indemnity compensation based 
on an original claim, a claim reopened after final 
disallowance, or a claim for increase will be the date of 
receipt of the claim or the date entitlement arose, whichever 
is later.  38 U.S.C.A. § 5110(a) (West 2002); 38 C.F.R. § 
3.400 (2001).

For a claim of disability compensation based on direct 
service connection, the effective date will be the day 
following separation from active service or the date 
entitlement arose, if the claim is received within one year 
after separation from service; otherwise, the date of receipt 
of claim, or the date entitlement arose, whichever is later.  
38 C.F.R. § 3.400(b)(2)(i) (2001).

The date of outpatient or hospital examination or the date of 
admission to a VA or uniform services hospital will be 
accepted as the date of receipt of a claim. The provisions of 
this paragraph apply only when such reports relate to 
examination or treatment of a disability for which service 
connection has previously been established or when a claim 
specifying the benefit sought is received within one year 
from the date of such examination, treatment or hospital 
admission.  38 C.F.R. § 3.157(b)(1) (2001).

It is not contended, nor does the evidence show, that the 
veteran claimed service connection for PTSD within the year 
after he completed his active military service.

In a March 1981 rating decision, the RO denied service 
connection for a nervous disorder (anxiety reaction) on the 
basis that it preexisted service.  Evidence of record 
included history of nervous disorder prior to service, a 
diagnosis of schizophrenia with depersonalization in February 
1965, and a 1980 VA examination diagnosis of anxiety reaction 
with thought processes centered around feelings of weakness 
and helplessness.  In August 1984, the Board denied service 
connection for a psychiatric disability.   In April 1985, the 
veteran filed a claim for service connection for PTSD.  In an 
August 1985 rating decision, the RO denied service connection 
for PTSD.  In October 1986, the RO decided that no new and 
material evidence had been submitted to reopen a claim of 
service connection for a psychiatric disorder, and added the 
issue of entitlement to service connection for 
"nervousness" - among other disabilities - to a 
supplemental statement of the case.  In a May 1987 decision, 
the Board concluded that new and material evidence had not 
been submitted to reopen the veteran's claim for any 
psychiatric disorder.  The Board's decision is final.  

Subsequently, on the back of a VA Form 9 dated and received 
on January 28, 1994, the veteran requested service connection 
for PTSD.  Also, in a VA form 21-4138, received on June 13, 
1994, he requested temporary total rating for PTSD based on 
hospitalization from May to June 1994.  A VA hospital summary 
shows that he was hospitalized from May 16, 1994 to June 27, 
1994 for PTSD.

In a September 1996 rating decision, the RO granted service 
connection for PTSD effective from June 13, 1994.  Following 
the veteran's February 2000 hearing, the hearing officer 
assigned an earlier effective date of June 13, 1993.  The 
Board finds no basis upon which to assign an effective date 
earlier than June 13, 1993, for the award of service 
connection for PTSD.

As noted above, the effective date of service connection is 
the date of the claim or the date entitlement arose, 
whichever is later.  Here, the earliest claim for service 
connection after the Board's final decision in May 1987, 
which concluded that new and material evidence had not been 
submitted to reopen the claim for service connection for any 
psychiatric disorder, is the claim submitted on the VA Form 9 
received on January 28, 1994.  

The Board notes that VA medical records show that the veteran 
was seen for a psychiatric evaluation on February 4, 1993, 
when it was noted that he reported symptoms 
characteristically associated with PTSD, and that a March 
1993 VA clinical record reveals that the veteran attended the 
PTSD intake clinical and was found appropriate for further 
assessment.  Also, the veteran's treating VA psychologist 
later submitted a letter with appointment documentation 
stating that she diagnosed the veteran with PTSD on February 
4, 1993.  Nonetheless, because the date of claim is later 
that the date entitlement arose in this case, the Board 
concludes that the record does not support the assignment of 
an effective date earlier than June 13, 1993, for the award 
of service connection for PTSD.

III.  VCAA consideration

On November 9, 2000, the Veterans Claims Assistance Act of 
2000, (VCAA), 38 U.S.C.A. §§ 5100 et. seq. was enacted into 
law.  Implementing regulations were published by VA in August 
2001, and (with exceptions concerning attempts to reopen 
claims) made effective from date of the law's enactment.  See 
66 Fed. Reg. 45620 (Aug. 29, 2001) (to be codified as amended 
at 38 C.F.R. §§ 3.102, 3.159 and 3.326(a)).  The United 
States Court of Appeals for Veterans Claims (CAVC) has held 
that all provisions of the VCAA are potentially applicable to 
claims pending on the date of the law's enactment, and that 
concerns of fundamental fairness and fair process demanded 
further development and readjudication under the VCAA by the 
lower adjudicatory authority.  See Holliday v. Principi, 14 
Vet. App. 280 (2001), mot. for recons. denied, 14 Vet. App. 
327 (per curium order), mot. for full Court review denied, 15 
Vet. App. 21 (2001) (en banc order).  

First, VA has a duty to notify the veteran of any information 
and evidence needed to substantiate and complete a claim.  
38 U.S.C.A. §§ 5102 and 5103 (West 2002); 66 Fed. Reg. 45,630 
(Aug. 29, 2001) (to be codified at 38 C.F.R. § 3.159(b)).  In 
this case, the Board concludes that the veteran has been 
informed of the applicable laws and regulations, and of the 
evidence needed to substantiate his claim.  VA's notification 
requirements have been met by the Statement of the Case and 
the Supplemental Statements of the Case issued during the 
pendency of the appeal.  

Secondly, VA has a duty to assist the veteran in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. 
§ 5103A (West 2002); 66 Fed. Reg. 45,630-45,631 (Aug. 29, 
2001) (to be codified at 38 C.F.R. § 3.159(c)).  The record 
shows that the RO has secured the veteran's available service 
medical and personnel records, his VA clinical records, and 
private medical records.  The veteran requested and was 
provided a hearing at the RO in February 2000.  The veteran 
was provided the opportunity to testify before a Member of 
the Board in September 2001; however, he did not appear for 
the hearing. 

In view of the foregoing, the Board finds that all reasonable 
efforts to secure and develop the evidence that is necessary 
for an equitable disposition of the matter on appeal have 
been made by the agency of original jurisdiction.  Every 
possible avenue of assistance has been explored, and the 
veteran has had ample notice of what might be required or 
helpful to his case.  Accordingly, the Board finds that VA 
has satisfied its duty to notify and to assist, and that 
under the circumstances of this case, evidentiary development 
would serve no useful purpose. 67 Fed. Reg. 3,099, 3,104 
(Jan. 23, 2002) (to be codified at 38 C.F.R. § 19.9); Soyini 
v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence 
to requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the veteran).  

The Board concludes, therefore, that a decision on the merits 
at this time does not violate the VCAA, nor prejudice the 
veteran under Bernard v. Brown, 4 Vet. App. 384 (1993).   


ORDER

A May 4, 1990 effective date for the award of a 30 percent 
disability rating for Cowden's disease, multiple hamartoma, 
eosinophilic granuloma of the body, is granted, subject to 
the laws and regulations governing the payment of monetary 
benefits.  

An effective date earlier than June 13, 1993, for the award 
of service connection for PTSD is denied. 



		
	MARY GALLAGHER
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

